Case 2:18-bk-15559-NB   Doc 165 Filed 05/29/20 Entered 05/29/20 08:48:28               Desc
                          Main Document Page 1 of 2


 1   JEFFREY S. SHINBROT, ESQ. (SBN 155486)
     jeffrey@shinbrotfirm.com
 2   JEFFREY S. SHINBROT, APLC
     15260 Ventura Blvd., Suite 1200                         FILED & ENTERED
 3   Telephone: (310) 659-5444
     Fax: (310) 878-8304
 4   Reorganization Counsel for The Debtor-In-                    MAY 29 2020
     Possession R44 LENDING GROUP, INC.
 5
                                                             CLERK U.S. BANKRUPTCY COURT
                                                             Central District of California
 6                                                           BY ghaltchi DEPUTY CLERK


 7
                                                      CHANGES MADE BY COURT
 8                      UNITED STATES BANKRUPTCY COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                              LOS ANGELES DIVISION
11
12   In re                                      Case No. 2:18-bk-15559-NB
13   R44 LENDING GROUP, LLC,                    Chapter 11
14
                                            ORDER ON STIPULATION TO
15               Chapter 11 Debtor and
                 Debtor-In-Possession.      CONTINUE PRE-TRIAL CONFERENCE
16                                          AND RELATED DATES FOR
                                            APPROXIMATELY 60 DAYS DUE TO
17                                          DELAYS CAUSED BY THE COVID-19
18                                          PANDEMIC.

19
20
     //
21
22
23
24
25
26
27
28

                                            1                                                 ORDER
Case 2:18-bk-15559-NB      Doc 165 Filed 05/29/20 Entered 05/29/20 08:48:28           Desc
                             Main Document Page 2 of 2


 1           The Court having considered the STIPULATION TO CONTINUE PRE-TRIAL
 2   CONFERENCE FOR AND RELATED DATES FOR APPROXIMATELY DUE TO
 3   DELAYS CAUSED BY THE COVID-19 PANDEMIC (the “Stipulation” at ECF# 163),
 4   hereby Orders:
 5           1.     The Stipulation is approved.
 6           2.     The pre-Trial Conference set for June 16, 2020 at 2:00 p.m. is hereby shall
 7                  be continued to:
 8                  Date: August 18 6, 2020 or ______________.
 9                  Time: 1 2:00 p.m.
10                  Place: Courtroom 1545
11           2.     The pre-Trial conference Order shall be due 14 days prior to the date set for
12   the pre-Trial Conference.
13                                                     #####
14
15
16
17
18
19
20
21
22
23
     Date: May 29, 2020
24
25
26
27
28
                                                                                         ORDER
                                                   2
